Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach two systems of power converters capable of individually energizing the multi-phase windings in the two systems; and 
two systems of arithmetic units separately provided for controlling flow of electric current from the power converters to the multi-phase windings based on a detected current flowing in the multi-phase windings detected by current detectors, wherein 
the arithmetic units of the respective systems communicate at least one kind of information via inter-system communication at least in one direction, perform current control calculation of the electric current flowing in the multi-phase winding of a subject system in a cycle shorter than a communication cycle of the inter-system communication, and
calculate, for a decoupling control, a decoupling control amount of the electric current flowing in the multi-phase windings of the subject system regarding a voltage generated in the multi-phase winding of the subject system by the electric current flowing in the multi-phase winding of an other system by using an estimated current that is calculated based on a current instruction value of the subject system or of the other system.
With respect to claim 10, the Prior Art does not teach calculating current control of an electric current flowing in a multi-phase winding of a subject system in a cycle shorter than a communication cycle of an inter-system communication, and 
calculating, for a decoupling control, a 
Claims 1-12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERICK D GLASS/Primary Examiner, Art Unit 2846